DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 76-84 and 86-95 are pending.


35 USC § 112 2nd rejections maintained
The rejections of claims 81-83  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendments to claim 76.

The rejections of claims 79 and 80 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are withdrawn in view of Applicant’s arguments.


35 USC § 112 rejections maintained
The rejections of claims 76-84 and 86-95 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are maintained.
Contacting the cancer and subject-specific epitopes to T cells and generating CTLs specific to the cancer-specific peptides would require producing the cancer and subject-specific epitopes and thus knowledge of the amino acid sequence of the cancer and subject-specific epitopes. Contacting the cancer and subject-specific epitopes to T cells has been considered to be a practical use for the cancer and subject-specific epitopes. It has been interpreted that contacting the cancer and subject-specific epitopes to T cells indicates that the peptide in the context of the HLA allele of the subject binds to the TcR of the T cell. Without knowing the structure of the cancer-specific peptide one could not make the peptide and contact the APC expressing the protein encoded by an HLA allele with the cancer-specific peptide
There are only three non-overlapping peptides listed in the Sequence Listing that have an amino acid sequence of 8-12 amino acids. The Specification only discloses two peptides that were capable of inducing a T cell response. The amino acid structure of one was the peptide KVYEGVWKK. It is noted that this peptide was already known in the art to induce a T cell response. The other peptide was from CML66, a broadly immunogenic tumor antigen. The amino acid structure of this CML66 peptide was not disclosed so it is not clear if this peptide was already known. Thus, the amino acid structure of only one peptide that was capable of stimulating a T cell response was disclosed in the Specification. And this cancer-specific peptide, KVYEGVWKK, was already known in the art to be capable of contacting a T cell. The specification does not disclose the generation of any CTLs specific to a cancer-specific epitope.
The Specification disclose that of the 17 candidate peptides of Patient 1 (Figure 10), we have detected IFNgamma secretion in T cells against autologous DCs pulsed with a mutated peptide from the TLK2 gene (paragraph 189). The Specification does not appear to disclose the structure of the TLK2 peptide, whether the TLK peptide was known in the art or whether the TLK peptide had a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm. Thus, it appears as if 5% of the identified and predicted cancer-specific peptides are immunogenic.
As previously discussed, knowing the amino acid structure of the peptide was essential for making and presenting peptides to a T cell. If the making and presenting of peptides were only generic methods steps, these steps would not be considered practical applications of the identifying, predicting and selecting steps and the Claims would not qualify as eligible subject matter under 35 USC §101.

A.
Applicant cites several paragraphs in the Specification and argues that the application as-filed, which demonstrate that Applicant had possession at the time of invention of a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein
encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b ), as recited in claim 76.
In response, as discussed previously, contacting the cancer and subject-specific epitopes to T cells would require producing the cancer and subject-specific peptides and thus knowledge of the amino acid sequence of the cancer and subject-specific epitopes. The Specification only disclose the amino acid structure of one peptide, KVYEGVWKK, that was capable of stimulating a T cell response. And that peptide was already known in the art.  The Specification does not disclose any examples of CTLs specific to an epitope sequence. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. Thus, the Specification does not disclose even one example for the amino acid sequences of two different epitopes capable of generating T cells specific to the two epitopes. 

(A)(1)
Applicant argues that the application as-filed shows many examples of cancer-specific peptides, or polynucleotides encoding such peptides, that were identified by the steps recited in the claimed methods of selecting and making. Applicant argue that their studies described in the application as-filed demonstrate that chronic lymphocytic leukemia (CLL) cells contain many distinct genetic changes that encode expressed peptides with mutated amino acid sequences. 
Applicant argues that the application as-filed describes at least 69 cancer-specific peptides identified using the steps of part (a) of claim 76, having the distinguishing identifying characteristics (1)-( 4 ). Applicant states that as described in the Van Allen Declaration, a total of 69 cancer-specific peptides having the distinguishing identifying characteristics (1)-(4) were identified and shown in Figure 11. Van Allen states: "The data, figures and examples in the '195 application as I've summarized in paragraph 20 collectively demonstrate that a genus of cancer-specific
peptides comprising the at least two epitope sequences, or the nucleic acid sequences
encoding such peptides, can be successfully identified and selected by following steps (a)-(b) of claim 76, and each cancer-specific peptide within the genus has the distinguishing identifying   Applicant argues that as further explained in items a. through e. below, the application as-filed provides ample description to demonstrate that the Applicant had possession of a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b)
In response, as Applicant acknowledges, claim 76 recites “contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), to antigen presenting cells (APCs) expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating cytotoxic T cells (CTLs) specific to the at least two epitope sequences selected in (b). The claims are not just drawn to identifying and selecting that cancer-specific epitopes. Contacting the two cancer-specific peptides to APCs would require producing the cancer and subject-specific epitopes and thus knowledge of the amino acid sequences of the cancer and subject-specific epitopes. The Specification only disclose the amino acid structure of one peptide, KVYEGVWKK, that was capable of stimulating a T cell response. And that peptide was already known in the art.  The Specification does not disclose any examples of CTLs specific to an epitope sequence. The Specification also does not disclose any examples of administering a CTL generated to a cancer-specific epitope. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. Thus, the Specification does not disclose even one example for the amino acid sequences of two different epitopes capable of generating T cells specific to the two epitopes, as required in the present claims. 

(A)(1)(a)
In response to Applicant’s argument that a method comprising identifying a plurality of cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such cancer-specific peptides, that are specific to cancer cells of a subject with cancer is not only reduced to practice in the instant
specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above, the issue is not whether Applicant could identify the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides that were capable of generating CTLs specific to the at least two epitope sequences selected in (b). As previously discussed, it appears as if only 5% of the identified and predicted peptides are immunogenic.

(A)(1)(b)
In response to Applicant’s argument that a method of preparing T cells comprising identifying a plurality of cancer specific nucleic acid sequences that are specific to cancer cells of a subject with cancer, "wherein the identified plurality of cancer specific nucleic acid sequences encodes two or more different epitope sequences of two or more different proteins that are expressed by the cancer cells, and wherein each of the two or more different epitope sequences of the two or more different proteins comprise a cancer specific amino acid mutation that is not present in the non-cancer cells from the subject" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step, as stated above, the issue is not whether Applicant could whether Applicant could identify, predict and select the nucleic acid sequences that encode the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides. The Specification does not describe a sufficient number of nucleic acid molecules encoding cancer-specific peptides capable of generating CTLs to demonstrate possession of the genus. The Specification only disclose the structure of one 9 amino acid peptide, KVYEGVWKK, that was capable of generating a specific T cell response and possibly generate a CTL to a cancer-specific peptide. And as previously discussed, this peptide was already known in the art to be capable of generating a T cell response. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. The specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide.
In addition, as previously discussed, it appears as if only 5% of the identified cancer-specific peptides are immunogenic. Thus, one of skill in the art would not have reasonably understood that the inventors had possession of the claimed step drawn to generating a CTL specific to at least two selected epitope sequences. 


(A)(1)(c)
Applicant cites several paragraphs and argues that a method of preparing T cells comprising identifying a plurality of cancer specific nucleic acid sequences that are specific to cancer cells of a subject with cancer, comprising "selecting at least two epitope sequences of the two or more different epitope sequences identified in ( a) that are predicted to have an IC50 of less than 500 nM to a protein encoded by an HLA allele of the subject using an HLA peptide binding analysis program implemented on a computer system" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response as discussed previously, methods for identifying, predicting and selecting cancer-specific peptides using sequence data and algorithms are described in the specification. The rejections are based on the lack of written description support in the Specification for lacking a sufficient number of species within the genus of at least two cancer-specific peptides having a predicted IC50 of less than 500nM that are capable of generating CTLs. The Specification only appears to disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, having a predicted IC50 of less than 500nM and capable of activating T cells. The specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. Thus, the Specification does not even describe even one example for the structures of two cancer-specific epitopes capable of generating T cells. 
The issue is not whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying selecting and predicting steps, the issue is whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed genus of at least two cancer specific peptides capable of generating CTLs.  Given that the Specification does not disclose even two cancer-specific peptides capable of generating CTLs one of skill in the art would not have reasonably understood that the inventors had possession of the claimed genus of at least two cancer-specific epitopes capable of generating CTLs. 

(A)(1)(d)
Applicant cites several paragraphs and argues that a method of preparing T cells comprising "contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b)" is clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response, as discussed above, the issue is not whether a skilled artisan reading the application would have reasonably understood that the inventors could identify, select and prepare T cells using known methods but whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the cancer-specific peptides necessary to generate and administer the CTLs to cancer-specific peptides. As discussed previously, contacting the cancer and subject-specific epitopes to T cells and generating CTLs specific to the cancer-specific peptides would require producing the cancer and subject-specific peptides and thus knowledge of the amino acid sequence of the cancer and subject-specific epitopes. The general procedures listed in the claims for generating cancer and subject-specific CTL is not sufficient are not sufficient to give a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus of cancer-specific peptides used to generate the CTLs to the cancer-specific peptides. 
The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK capable of activating T cells. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. The specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. Thus, the Specification does not describe even one example for the structures of two cancer-specific epitopes capable of generating T cells. 

(A)(1)(e)
Applicant cites several paragraphs that disclose general methods for generating peptide-specific CTLs. Applicant states that of the 17 candidate peptides of Patient 1 (Figure 10), Applicant detected IFNgamma secretion in T cells against autologous antigen presenting cells pulsed with a mutated peptide or a peptide pool containing the mutated peptide. Applicant argues that the application as-filed describes experiments to generate T cell lines against one of the cancer-specific peptides from Figure 11, E255K (E255K-B255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10).  Applicant also shows in Example 5 that T cell lines against E255K from a normal HLA-A3+ donor and two E255K+/HLA-A3+ CML patients each demonstrated greater specificity against the mutated than the parental peptide (Figure 15B23 and 5C24). Applicant argues that Example 5 further describes that "E255K-B appears to be endogenously processed and presented since T cells reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation."26 Finally, E255K reactivity in one patient developed only following curative allo-HSCT (FIG. 15D)." Applicant argues that these studies demonstrate that cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), when contacted to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, are capable of generating CTLs specific to the at least two epitope sequences selected in (b). Applicant argues that the produced T cells can be use in adoptive T cell cancer immunotherapies
Applicant arguments have been considered but are not persuasive. The Specification disclose that of the 17 candidate peptides of Patient 1 (Figure 10), we have detected IFNgamma secretion in T cells against autologous DCs pulsed with a mutated peptide from the TLK2 gene (paragraph 189). The Specification does not appear to disclose the amino acid structure of the TLK2 peptide, whether the TLK peptide was known in the art or whether the TLK peptide was capable of generating a CTL. Furthermore, it appears as if only 5% of the identified and predicted peptides are capable of activating T cells. The only peptide whose structure was identified KVYEGVWKK (SEQ ID NO: 10) was already known the art to be immunogenic. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. Thus, the only immunogenic peptide whose amino acid structure was disclosed was already known in the art. Having general methods for identifying, predicting and screening peptides for immunogenicity does not put one in possession of all peptides to be identified, predicted and screened. It has been interpreted that contacting T cells to APCs presenting the subject and cancer-specific peptides, generating CTLs to the peptides and then administering the CTLs to the cancer-specific peptides would require knowledge of the amino acid structure of the subject and cancer-specific-peptides. Knowledge of the amino acid structure of one subject and cancer-specific peptide capable of generating CTLs to the peptide would not put one in possession of all peptides with those characteristics. 
The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, capable of activating T cells. The Specification does not disclose any peptide greater than 15 amino acids in length that was capable of inducing a T cell response. Thus, the Specification does not describe even one example for the structures of two cancer-specific epitopes capable of generating T cells. The Specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide.

(A)(2).
Applicant argues that the genus of cancer-specific peptides comprising at least two epitopes identified by the claimed method have several structural characteristics (i.e. the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their function - i.e. their immunogenicity - and hence, their ability to elicit a tumor-specific immune response in a subject and thus be used to treat cancer and that when contacted to APCs expressing the proteins encoded by an HLA allele of the subject in the present of T cells obtained from the subject ex vivo, are capable of generating CTLs specific to the at least two epitopes. Applicant argues that as explained in the Van Allen Declaration, "[t]he ability of these cancer-specific peptides to be recognized and bound by cytolytic T cells in the context of the tumor can result in
killing of the tumor. To trigger a T cell response, the cancer-specific peptides comprising the at least two epitope sequences, thus "(i) must be presented to the cytolytic T cell in the context of a cancer-specific peptide:HLA Class I complex on the surface of APCs; and (ii) must be tumor specific and be recognized as "foreign" by the T cells. The genus of cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such cancer-specific peptides, identified by the claimed method has the required structural characteristics to elicit such a tumor-specific immune response. Applicant argues that these cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such peptides, when contacted to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, are capable of generating CTLs specific to the at least two epitope sequences. Applicant argues that according
to Dr. Van Allen, each species within the genus of cancer-specific peptides at least two epitope sequences identified by the claimed method has the required structural properties to be presented on the surface of APCs or tumor cells in a cancer-specific peptide:HLA Class I complex and be recognized and bound by cytolytic T cells. 
In addition, Applicant argues that that each species within the genus of cancer-specific peptides at least two epitope sequences, or the nucleic acid sequences encoding such peptides, identified by the claimed method comprise a cancer specific amino acid mutation that is not present in the non-cancer cells from the subject (i.e. the distinguishing identifying characteristics of (2)), and according to Dr. Van Allen,
such a mutated peptide is recognized as "foreign" in the subject.63 Because the HLA Class I binding property of the cancer-specific peptides permits cytolytic T cells that recognize these mutated peptides to avoid immune tolerance, such T cells that are capable of being activated by a cancer-specific peptide:HLA complex can recognize the cancer-specific peptide in the context of the tumor, and kill the tumor cells. Applicant argue that they have described a genus of cancer-specific peptides at least two epitope sequences, or the nucleic acid sequences encoding such peptides, identified by the claimed method having structural characteristics that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject), therefore correlating structure and function.
Applicant argues that taken together, these limitations of (1)-(4) specify that the cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such peptides, are not any random peptides, but are required by the claim to fit to the specified criteria. Applicant argues that one of skill in the art would recognize that the claim elements define that the cancer-specific peptide is
expressed by the cancer cells; and that the cancer-specific peptide comprises a cancer specific amino acid mutation that is not present in the non-cancer cells from the subject; that the method selects only peptides with the cancer specific amino acid mutations, that further meet the binding characteristics recited. Applicant thus respectfully submits that the specification as filed clearly meets the Written Description standard, in that one of skill in the art would understand that Applicant was in possession of a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b) because Applicant has demonstrated a correlation between the structure and the function of the claimed peptides, as well as disclosed representative species of such peptides in the specification.
Applicant’s arguments have been considered but are not persuasive. Peptides like antibodies are defined by their amino acid structure. One of skill in the art would not be able to make a cancer-specific peptide based on the characteristics, 1) cancer-specific peptide is expressed by the cancer cells, 2) comprises a cancer specific amino acid mutation that is not present in the non-cancer cells from the subject, 3) predicted to have an IC50 of less than 500 nM to a protein encoded by an HLA allele of the subject using an HLA peptide binding analysis program implemented on a computer system, and 4) when contacted to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, are capable of generating CTLs specific to the at least two epitope sequences that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject). The Court in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) stated that 

Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

One of skill in the art would not be able to identify the amino acid structures of peptides based on the characteristics (1)-(4). These are only guidelines for identifying the claimed cancer-specific peptides which will be determined in the future. Applicant only describes the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO: 10), that appears to have characteristic (1)-(3). The Specification did not disclose that the peptide, KVYEGVWKK was capable of generating CTLs.  
The Specification disclose that it appears as if only 5% of the identified and predicted peptides are capable of activating T cells. One of skill in the art would not be able to identify the broadly claimed genus of at least two cancer-specific peptides that have the characteristics (1)-(4). It is not clear how one of skill in the art would be able to 
contact cancer-specific peptides comprising the at least two epitope sequences to antigen presenting cells (APCs) expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, and  generate cytotoxic T cells (CTLs) specific to the at least two epitope sequences without knowing the amino acid structure of the cancer-specific epitopes. 
The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK capable of activating T cells. The specification does not disclose the generation of any CTL specific to a cancer-specific epitope. The Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. Thus, the Specification does not describe even one example for the structures of two cancer-specific epitopes capable of generating CTLs to be administered to a patient. Applicants have not described the genus of at least two cancer-specific peptides capable of generating CTLs to be administered to a patient sufficiently to show they had possession of the claimed genus.
	Applicant has not demonstrated a correlation between the structure and the function of the claimed peptides, only general characteristics of the cancer-specific peptides whose structures will be determined in the future.


B.
Applicant argues again that the specification is sufficient in light of the subject-specific and unique nature of the peptides based on Vitiello. Applicant argues that in Vitiello, the decision of the Office to reject the claims on the basis of lack of adequate written description under 35 U.S.C. § 112(a) was reversed by the Board, where the claims were directed to a method of producing cancer cell-specific cytotoxic T lymphocytes (CTLs) by contacting mononuclear cells with a plurality of isolated peptides having cancer cell-specific mutations, identified from a subject.
Applicant argues that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific mutations encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a).  Applicant argues that the application as-filed does not need to provide the amino
acid sequence of every cancer-specific peptide identified through the claimed method to show possession, because in this particular context, the actual amino acid sequence of the peptides (i.e.,the specific order of the amino acids) is irrelevant. Applicant argues that as described in (A)(2), the claimed structural characteristics of the peptides are correlated to their function of triggering a tumor-specific immune response. Applicant argues that  Dr. Van Allen states: "[t]he sequence of a cancer-specific peptide matters only so far as it includes a cancer specific mutation that is not present in the non-cancer peptide.
In response, the present claims are drawn to generating CTLs specific to at least two cancer-specific epitope sequences.  In Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and a novel method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cell-specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the generation of CTLs specific to the at least two cancer-specific peptides. Applicant does not specifically point to any novel method of generating CTLs specific to the at least two cancer-specific peptides.  .
 It has been interpreted by the Examiner that to make the cancer-specific peptides generated from the cancer cell-specific mutations and contact T cells to APC presenting at least two of the cancer-specific peptides, one must be able to identify the amino acid structures of those peptides.  This would be consistent with Applicant’s claims of unexpected results. As described in the Specification, the vast majority of peptides identified using the recited steps in the claims are not capable of activating T cells which would be required to support Applicant’s claim of unexpected results.
 In Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, capable of activating T cells. The Specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Furthermore, the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. Thus, the Specification does not describe even one example for the structures of two cancer-specific epitopes capable of activating T cells. Thus, unlike in Vitiello in which the Board found that Appellant identified 320 peptides by amino acid structure capable of inducing CTLs, the present Specification does not identify one example of the at least two cancer-specific peptides capable of generating CTLs to the cancer-specific peptides. 

	In response to Applicant’s argument that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific mutations encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a), the Specification does not describe even one example of at least two cancer-specific peptides having the listed characteristics ()1)-(4) that was capable of generating CTLs specific to the at least two cancer-specific peptides. The amino acid structure of 320 peptides capable of inducing CTLs were disclosed In Vitiello.

Applicant relies on UroPep to further support their position that they do not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to meet the written description requirement. Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method has several structural characteristics (i.e., distinguishing identifying characteristics (1)-(4)), which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response).
	In response, the Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
Thus, in UroPep the Court found that numerous PDE5 inhibitors were already known as well as a common core structure. This is not similar to the present application in which the Specification does not disclose even one example of at least two cancer-specific peptides  having the characteristics (1)-(4) and capable of generating CTLs to the at least two cancer-cell-specific peptides.    The Specification only discloses how to identify and select  the cancer-specific peptides. The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, capable of activating T cells. The Specification does not disclose the generation of any CTL specific to a cancer-specific peptide. In addition,  the Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. Thus, the Specification does not describe even one example for the structures of at least two cancer-specific epitopes capable of activating T cells. One of skill in the art would not be able to identify the broadly claimed genus of at least two cancer-specific peptides having the characteristics (1)-(4) that was capable of generating CTLs to the at least two cancer-specific peptides.  

C.
Applicant argues that unlike Abbvie v. Janssen where the antibodies
were claimed based solely on their ability to bind to IL-12 without any recitation of structure. Applicant states that their claims are to a method preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b).  Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer specific peptides.
	Applicant further argues that the claims in Abbvie v. Janssen all were directed to compositions of matter, while the instant claims are directed to methods of preparing T cells comprising well-defined, reproducible, and reliable steps such that one skilled in the art could have readily envisioned the cancer-specific peptides comprising the at least two epitope sequences selected in (b), or the nucleic acid sequences encoding such peptides, identified by the recited identification steps of the claimed methods. No trial and error is necessary to practice the invention as described and claimed. Applicant has fully described the method to identify these cancer-specific peptides in individual patients and provided a sufficient number of examples (at least 69) of cancer-specific peptides.
Applicant’s arguments have been considered but are not persuasive. In response, as discussed previously, it has been interpreted that contacting the cancer and subject-specific epitopes to T cells and generating CTLs specific to the cancer-specific peptides would require producing the cancer and subject-specific epitopes and thus knowledge of the amino acid sequences of the cancer and subject-specific epitopes.  In addition, as discussed previously, the peptides would vary in their amino acid sequences and knowledge of the amino acid sequence of one epitope does not identify the amino acid sequence of a second epitope in the absence of sufficient structural identity or identifying characteristics. It is not clear where Applicant is coming up with the at least 69 cancer-specific peptides. The Sequence Listing only lists twelve peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides.  The Specification only disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, capable of activating T cells. The specification does not disclose the generation of any CTL specific to a cancer-specific epitope. Thus, the Specification does not even describe even one example for the structures of two cancer-specific epitopes capable of generating CTLs to be administered to a patient. The Specification does not disclose any examples of administering a CTL generated to a cancer-specific peptide. It is noted that Applicant is arguing below that the cancer-specific peptides have unexpected results in inducing immune responses in vivo. It is also noted that the Specification appears to disclose that only 5% of the identified and predicted cancer-specific peptides were immunogenic. 
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibody, knowing the amino acid sequence of one immunogenic epitope does not tell you anything about the amino acid sequence of a second immunogenic epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the structures for the genus of at least two cancer-specific peptides characterized by the steps (1)-(4) and capable of generating CTLs specific to the at least two cancer-specific peptides with the methods disclosed in the Specification.
	
Applicant continues to argue that unlike Alonso, here there is ample disclosure of actual cancer-specific peptides (>40) successfully obtained by the recited method. Applicant argues that in contrast to Alonso, the genus of cancer-specific peptides identified in the claimed method have in common the distinguishing identifying characteristics of 1) a cancer-specific point mutation, 2) a predicted IC50 of 150 nm or less, wherein 3) the binding affinity is confirmed by an HLA-peptide-binding prediction algorithm, and 4) wherein the peptide is 8-50 amino acids long. Applicant argues that in contrast to the therapeutic methods in Alonso which lacked a predictable identification step, the claimed method contains well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer-specific peptides identified by the claimed method.
In response, as discussed previously, the present specification only discloses the structure of one cancer-specific peptides, KVYEGVWKK (SEQ ID NO. 10) that was capable of inducing T cell activation. The Specification does not disclose any cancer-specific peptides capable of generating CTLs to the at least two cancer-specific peptides, nor the administration of any CTLs to the at least two cancer-specific peptides. Thus, the Specification does not describe the structures of any species of at least two cancer-specific peptides having the characteristics (1)-(4) that were capable of generating CTLs specific to the at least two cancer-specific peptides. The specification only disclose how to obtain possession of the at least two cancer-specific peptides.

	Applicant also argues that unlike Rochester, the current claims are drawn to 
current claims are drawn to a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences
selected in (b ). Moreover, in contrast to Rochester, here there is ample disclosure of actual cancer-specific peptides (at least 69) successfully identified by the recited identification step of the claimed method. Applicant argues that in contrast to the therapeutic methods in Rochester which lacked a predictable identification step, here the claimed methods provide a clear step-by-step roadmap to identify cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or the nucleic
acid sequences encoding such peptides, and T cells produced when contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, that can be used to treat cancer	
In response, the method steps in Rochester provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. Like in Rochester, the present specification does not disclose the structure of any species of at least two cancer-specific peptides having the characteristics of (1)-(4) capable of generating CTLs specific to the at least two cancer-specific peptides.  In response, as discussed previously, the present Specification only discloses the structure of one cancer-specific peptides, KVYEGVWKK (SEQ ID NO. 10) that was capable of inducing T cell activation. The Specification does not disclose any cancer-specific peptides capable of generating CTLs to the at least two cancer-specific peptides, nor the administration of any CTLs to the at least two cancer-specific peptides. Thus, the Specification does not describe the structures of any species of the at least two cancer-specific peptides having the characteristics (1)-(4) that are capable of generating CTLs specific to the at least two cancer-specific peptides. The specification only disclose how to obtain possession of the at least two cancer-specific peptides. So like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of the at least two cancer-specific peptides having the characteristics (1)-(4) that were capable of generating CTLs specific to the at least two cancer-specific peptides.  As discussed previously, the Specification does not disclose the structure of >69 cancer-specific peptides having the characteristics (1)-(4) capable of generating CTLs specific to the at least two cancer-specific peptides.  

Applicant also argues that similar to the Vitiello decision, where the Board found the claims did not lack an adequate written description under 35 U.S.C. § 112(a), the instant claims satisfy the written description standard under 35 U.S.C. § 112(a).
In response as discussed previously, in Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation. Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of making or using the to-be-identified cancer-specific peptides. Furthermore, in Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. The present Specification does not describe the structures of any species of at least two cancer-specific peptides having the characteristics (1)-(4) that are capable of generating CTLs specific to the at least two cancer-specific peptides.
D.
Applicant again argues that the Board acknowledged that "methods of producing CTLs and/or immune responses from cancer cell specific peptides has been described in ... Hacohen teaching that based on study to date there are an average of 15-25 validated binding mutant peptides per patient for chronic lymphocyte leukemia)." Applicant argues that according to the Board, "Hacohen" (the instant specification)
sufficiently discloses methods of identifying cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard
	In response, as discussed previously, Vitiello can easily be distinguished from the present case. In Vitiello, Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation. Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of making or using the to-be-identified cancer-specific peptides. Furthermore, in Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. The present Specification does not describe the structures of any species of the at least two cancer-specific peptides having the characteristics (1)-(4) that are capable of generating CTLs specific to the at least two cancer-specific peptides. The present specification only discloses the structure of one cancer-specific peptides, KVYEGVWKK (SEQ ID NO. 10) that was capable of inducing T cell activation. The Specification does not disclose any cancer-specific peptides capable of generating CTLs to the at least two cancer-specific peptides, nor the administration of any CTLs to the at least two cancer-specific peptides. 

E.
Applicant states that Examiner Halvorson and Supervisory Examiner Yu have expressed to Applicant during multiple interviews that they agreed that the subject matter of the claimed technology was groundbreaking, however they indicated that their decision to grant a patent was "crucial" as it will have important ramifications on the field due to the number of competitors in the same technology space. Applicant argues that this type of policy argument is unpersuasive and inappropriate. Applicant argues that patentability is based on the record before the Examiner: an examination of the claims in light of the specification, prior art of record and current law. It is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field. Applicant argues that such policy reasons for denying a patent are clearly outside the record before the Examiner.
	In response, it is noted that the Examiner has indicated that the results of the limited clinical trial discussed in Ott were surprising. However, these results would not be relevant to rejections for lack of written description under 35 USC §112. These results are discussed below in the art rejections.  
	In response to Applicant’s argument that it is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field, the rationale for the rejections of the claims for lack of written description are outlined above and do not involve the presumed ramifications a granted patent will have on a particular field.


35 USC § 103 rejections maintained
The rejections of claims 76-82, 83, 84 and 86-95 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (WO 2007/101227, published 7 September 2007, IDS)  and Lennerz et al (PNAS, 102:16013-16018, 2005, IDS) in view of Sjoblom et al (Science, 314:268-274, 2006, IDS),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously), Ley et al (Nature, 456:66-72, 2008, IDS) and Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS) in further view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS) and Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS) are maintained.
Johnston disclose a method for administering novopeptides having at least 8 and no more than 40 amino acids to cancer patients (page 6, lines 12-18). Johnston discloses that vaccine candidate novopeptides can be assessed for likely ability to be displayed by given HLA types using algorithms known to those having ordinary skill in the art (page 18, lines 1-3). Johnston further disclose that tumor specific novopeptides have a great advantage over self-tumor antigens as cancer vaccines since they avoid the problems of autoimmunity and systemic tolerance (page 37 lines 13-22). Johnson further disclose that in mouse models tumor specific novopeptides have been shown to generate high-avidity T cell responses more readily than self-tumor antigens (Id). Johnson disclose that testing in a melanoma mouse model confirms that novopeptides are effective therapeutic and prophylactic vaccines (page 8, lines 2-4). Johnston disclose contacting T cells with MHC-matched tumor cells comprising novopeptides (page 4, lines 16-21; Figure 9; page 12, lines 3-22; page 20, lines 13-18; page 87, lines 9-25). Johnson disclose CTLs activated against novopeptide 6-21, described above were able to kill MHC-matched tumor cells pulsed with 6-21 novopeptide, but not unpulsed SW480 tumor cells (page 4, lines 16-20; Figure 9).
Lennerz disclose that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens (page 16014, 2nd paragraph to page 16016, 2nd paragraph; Table 1). Lennerz disclose contacting isolated T cells from the patient and cancer and subject specific epitopes ex vivo (page 16015, 2nd column to page 16016 2nd column). Lennerz disclose contacting CD8+ T cells with dendritic cells (page 16017, 1st column).  
Neither Johnson nor Lennerz disclose comparing nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of cancer cells from the subject to nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of non-cancer cells from the subject and selecting tumor and subject-specific peptides that bind the subject’s MHC alleles.
Sjoblom disclose a high-throughput identification of somatic mutations in cancer (page 268, 3rd column). Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column).
Ley disclose the use of parallel sequencing to sequence the genomic DNA of tumor cells and normal cell to identify cancer-associated mutations (page 66, 1st column; page 67, 1st column to page 69 2nd column).
Wood disclose that of the 18,191 genes analyzed, 1718 had at least one nonsilent mutation in either a breast or colorectal cancer. (page 1109, 3rd column). Wood disclose that the mutations include single-base substitutions, substitutions with missense changes, alteration of splice sites and insertions, deletions or duplications (Id). 
Parmiani teaches the identification of unique human tumor antigens and their use in tumor immunotherapy. Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). 
One of ordinary skill in the art would have been motivated to apply Sjoblom, Ley, Wood and Parmiani’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation to Johnston and Lennerz’s  teaching of contacting tumor and subject-specific epitopes to T cells obtained from the subject because both Parmiani and Johnston both disclose the advantages of administering novo-peptides to cancer peptides. Furthermore, Parmiani discloses that the ultimate immunotherapeutic strategy for targeting cancer and subject-specific epitopes will involve sequencing the whole genome of each individual tumor followed by the selection of epitopes whose motifs are predicted to be presented by the HLA allele of the individual (page 1977, 1st paragraph, 2nd paragraph) while Lennerz disclose that tumor responses to tumor was primarily driven by T cells that recognize mutated tumor antigens indicating the importance of these mutated tumor antigens in generating vaccines.  
Neither Johnson, Lennerz, Sjoblom, Ley, Wood nor Parmiani disclose identifying tumor and subject-specific epitopes that are predicted to have an IC50 of less than 500 nM to a protein encoded by an HLA allele of the subject using an HLA peptide binding analysis program.
Sette teaches utilization of quantitative assays to measure the binding of antigenic peptides to MHC class I molecules and disclose that binding affinities of peptides to class I molecules of 50 nM or less were preferable (Abstract; page 814, 2nd paragraph to page 818, 2nd  paragraph).Sette disclose that an affinity threshold of approximately 500 nM determines the capacity of a peptide epitope to elicit a CTL response (Id). Sette disclosed that immunogenicity of the peptides correlated with the binding affinity of the peptides with the MHC molecule (Id). Sette disclose that class 1 molecules are highly selective with regards to peptide size (page 818, 2nd  paragraph) Sette disclose that their data have important practical implications from the point of view of peptide-based CTL vaccine development, because they illustrate how quantitative binding assays can be used to rapidly select peptide epitopes that have a high likelihood of being immunogenic for CTL responses (page 820, 1st column).
One of ordinary skill in the art would have been motivated to apply Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 500 nM or less to Johnson, Lennerz, Sjoblom, Ley, Wood and Parmiani method of preparing T cells to tumor and subject specific epitopes because Sette disclose that epitopes that bind to MHC class I molecules with high affinities have a higher likelihood of being immunogenic for T cell responses.
It would have been prima facie obvious to combine Johnson, Lennerz, Sjoblom, Ley, Wood and Parmiani method of preparing T cells to tumor and subject specific epitopes with Sette disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 500 nM or less to have a method of preparing T cells for treating cancer in a subject in need thereof comprising:
(a) identifying a plurality of cancer specific nucleic acid sequences that are specific to 
cancer cells of subject with cancer based on a comparison of:
(i) nucleic acid sequences obtained by whole genome sequencing or whole exome
sequencing of cancer cells from the subject to
(ii) nucleic acid sequences obtained by whole genome sequencing or whole exome
sequencing of non-cancer cells from the subject,
wherein the identified plurality of cancer specific nucleic acid sequences encodes two or
more different epitope sequences of two or more different proteins that are expressed by the cancer cells, and
wherein each of the two or more different epitope sequences of the two or more different proteins comprise a cancer specific amino acid mutation that is not present in the noncancer cells from the subject;
 (b) selecting at least two epitope sequences of the two or more different epitope sequences identified in (a) that are predicted to have an IC50 of less than 500 nM to a protein encoded by an HLA allele of the subject using an HLA peptide binding analysis program implemented on a computer system; and
(c) contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), to antigen presenting cells (APCs) expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating cytotoxic T cells (CTLs) specific to the at least two epitope sequences.

The rejections of claims 76-84 and 86-95 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (WO 2007/101227, published 7 September 2007, IDS)  and Lennerz et al (PNAS, 102:16013-16018, 2005, IDS) in view of Sjoblom et al (Science, 314:268-274, 2006, IDS),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously), Ley et al (Nature, 456:66-72, 2008, IDS), Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS) Lennerz et al (PNAS, 102:16013-16018, 2005, IDS) and Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS) in further view of Lee et al (Leuk Res, 32:1653-1660, 2008) are maintained.
Neither Johnson nor Lennerz disclose that the T cells and APCs are present at a ratio of from 30: 1 to 300: 1.
Lee disclose stimulating T cells using allogeneic dendritic cells at effector cell:target cell ratios of 20:1 and 40:1 (Fig 4). Lee disclose generating CTLs to peptides presented on dendritic cells (section 3.4).  
One of ordinary skill in the art would have been motivated to apply Lee’s effector cell:target cell ratios of 40:1 to Johnson, Lennerz, Sjoblom, Ley, Wood, Parmiani and Sette’s  method of preparing T cells because Johnson, Lennerz and Lee all disclose contacting effector T cells with APCs presenting peptide epitopes in the context of the subject’s HLA alleles. It would have been prima facie obvious to combine Johnson, Lennerz, Sjoblom, Ley, Wood, Parmiani and Sette’s  method of preparing T cells with Lee’s effector cell:target cell ratios of 40:1 to be able to optimize the cell:target cell ratio when preparing the T cells.  MPEP 2144.05(II)(B) recites that there is a motivation to optimize result-effective variables.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. The effector cell:target cell ratio would be considered to be a results effective variable.

A.
Applicant argues that according to Dr. Fritsch, "Johnston discloses novopeptide candidates that were identified by bioinformatic analysis of frame shifts by comparing sequences obtained from tumor and normal EST library databases." Applicant argues in contrast, the pending claims teach identifying a plurality of cancer specific nucleic
acid sequences that are only found in the cancer cells of an individual subject with cancer based on a comparison of: (i) nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of cancer cells from the subject to (ii) nucleic acid sequences obtained by whole genome sequencing or whole exome sequencing of non-cancer cells from the subject, wherein the identified plurality of cancer specific nucleic acid sequences encodes two or more different epitope sequences of two or more different proteins that are expressed by the cancer cells, and wherein each of the two or more different epitope sequences of the two or more different proteins comprise a cancer specific amino acid mutation that is not present in the non-cancer cells from the subject. 
In addition, Applicant argues that Johnson teaches, "administration in humans ... each individual in a predetermined percentage of the target population". Applicant also argues that  Johnston teaches "vaccination with a single novopeptide has been shown capable of conferring immunoprotection against more than one tumor type and in unrelated individuals." In addition, Applicant argues that Johnston states "cross-protection with a single FS-novopeptide." mutation ... that occurs in all tumors". 
Applicant further argues that according to Dr. Fritsch: "Lennerz used a complicated and time-consuming screening program involving expressing cDNAs encoding HLA-A *03011, HLA-A *2601, HLAB*07021, HLA-B*3801, and HLA-Cw*l203 into COS7 cells along with cDNAs or fragments of cDNAs to identify that mutations in the described genes were responsible for the recognition by T cells in an in
vitro assay" 107 (see page 16014, Lennerz et al.). Applicant argues that Dr. Fritsch states: "merely acknowledges a binding/recognition specificity for T cell. 
Applicant argues that according to Dr. Fritsch, "Sjoblom discloses identification and analysis of a large number of mutations in breast and colorectal cancers, through development of methods for high throughput detection of somatic mutations in cancers, and PCR-based validation." Applicant argues that Sjoblom does not provide any teaching or suggestion to identify and select the genus of cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such cancer-specific peptides, according to the claimed methods. Applicant further argues that according to Dr. Fritsch, "Sjoblom admits that cancers may have cancer specific mutations, but that only a small amount may contribute to cancer progression. Applicant argues that according to Dr. Fritsch, the "aforementioned quote summarizes the focus of Sjoblom's work which is to identify those genes that contribute to the neoplastic process, and therefore are common to patients and not unique passenger mutations that could be the targets of personalized cancer vaccines, or personal neoantigen-specific T cell therapy."  Applicant argues that in discussing the language of
Sjoblom, Dr. Fritsch states, "I further note that Sjoblom vaguely refers to 'antitumor immunity' . Applicant argues that the text is very vague and refers to just 'antitumor immunity' which can mean a lot of things, with no specificity toward personalized cancer vaccines, or personal neoantigen-specific T cell therapy.
In addition, Applicant argues that as noted by Dr. Fritsch: "Similar to Sjoblom, Wood provides further analyses of the various mutations by PCR based approaches and explores the biological implications of the mutations in cancer." Applicant argues that  Wood fails to teach or suggest any HLA-binding characteristics of an epitope, nor does Wood teach or suggest predicting any HLA binding characteristics by using a
validated HLA-peptide-binding prediction algorithm. Applicant further argues that in discussing the language of Wood, Dr. Fritsch states, "Wood vaguely refers to 'personalized immunotherapy' .
Applicant argues that according to Dr. Fritsch, Ley merely describes a sequencing platform, which is a tool for cancer mutation research.
Applicant argues that Parmiani does not teach or suggest a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides 
comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo. Applicant argues that  according
to Dr. Fritsch, "Parmiani merely discloses that cancer cells comprise somatic mutations that may be used as tumor antigens, with no guidance as to specific peptide features that would allow identifying and selecting epitopes and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the
presence of T cells obtained from the subject ex vivo." Applicant argues that  in contrast to the pending claims, which require identifying cancer-specific peptides comprising the at least two epitope sequences, or the nucleic acid sequences encoding such cancer-specific peptides, by first identifying and selecting at least two epitope sequences of the two or more different epitope sequences identified in (a) that are predicted to have an IC50 of less than 500 nM to a protein encoded by an HLA allele of the subject
using an HLA peptide binding analysis program implemented on a computer system, Parmiani does not disclose the IC50 value of any epitope, let alone a specific threshold value to allow selection of peptide sequences comprising such epitopes after predicting their respective IC50 values. Applicant argues that as noted in the Fritsch Declaration, "Parmiani fully admits that designing trials that preferentially boost the immune response targeting tumor-specific unique antigens 'represents a quite difficult task for
solid human tumors.'"  Applicant argues that therefore, Parmiani does not teach or suggest a method of preparing T cells comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the
subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b).
Applicant also contends that the Examiner has used improper hindsight reconstruction in the alleged finding of obviousness and the amended claims are non-obvious over the cited references. Applicant argues that as explained below, there was no reasonable expectation of generating the claimed methods without impermissible hindsight based upon the teachings of the '195 application. Applicant argues that Parmiani does not provide the ordinarily skilled artisan with any reasonable expectation of successfully producing the claimed subject matter and without the benefit of impermissible hindsight reconstruction afforded by the instant application 
In addition, Applicant argues that the statements in Parmiani are mere proposals. Parmiani is a review article, with no testing of its hypothetical approaches. Applicant argues that  after mentioning the possibility of sequencing a genome for individual tumors-which it does in future tense using the verb "will," and in a hedged tone using "potentially" Parmiani moves to explaining other approaches for the rest of the article, which approaches it presumably deems more attainable. Applicant further argues that there is no experimental work underlying these speculative statements. 
Applicant argues that Sette demonstrates the specificity of HLA restrictions and
measures binding affinities of a tested set of peptide-MHC pairs in commonly encountered human HLA-A alleles (Al, A2.1, A3, All and A24)." "[i]n 91 % (1011) of the
cases, the peptides bound with affinities of 50 nM or less, and in the remaining 9% (111) of the cases, in the 50 to 500 nM range. Applicant argues that these data provide the first quantitative estimate of what level of HLA-A binding affinity is associated with a diverse panel of immunodominant CTL. Applicant argues that according to Dr. Fritsch, "Sette describes a method for quantitative analysis and can merely serve as a tool for the claimed method
Applicant also argues that according to Dr. Fritsch, "Lee generated autologous or allogeneic monocyte-derived dendritic cells pulsed with leukemic lysates in acute myeloid leukemia (AML)." Applicant also argues that according to Dr. Fritsch, "As noted on page 1656 of Lee, "[m]onocyte-derived DCs, such as autologous- or allogeneic mDCs, were derived from CD 14+ cells by culturing them with GM-CSF and IL-4, maturated with a conventional cytokine cocktail and pulsed with leukemic cell lysates," none of which are cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics.
Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not specifically pointed out which limitation is not present in the cited art nor why one of skill in the art would have not been motivated to combine the cited art.
Applicant has not pointed to any limitation in the present claims that was not described the prior art. As discussed previously, Johnston disclose contacting T cells with MHC-matched tumor cells comprising novopeptides (page 4, lines 16-21; Figure 9; page 12, lines 3-22; page 20, lines 13-18; page 87, lines 9-25). Johnson disclose CTLs activated against novopeptide 6-21, described above were able to kill MHC-matched tumor cells pulsed with 6-21 novopeptide, but not unpulsed SW480 tumor cells (page 4, lines 16-20; Figure 9).
Parmiani teaches the identification of unique human tumor antigens involving sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor. 
Lennerz disclose contacting isolated T cells from the patient and cancer and subject specific epitopes ex vivo (page 16015, 2nd column to page 16016 2nd column). Lennerz disclose contacting CD8+ T cells with dendritic cells (page 16017, 1st column).
Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences.
	Parmiani, Johnston and Nielsen disclose (iv) predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and (v) selecting the plurality of epitopes predicted in (iv), 
	Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm; 
	Parmiani, Nielsen, Johnston, Rammensee and Chiang disclosing making a plurality of peptide sequences. 
Lennerz and Johnston disclose contacting T cells obtained from the subject to antigen presenting cells (APCs) ex vivo. 
Johnston discloses of novopeptides having lengths of 8-40 amino acids which overlap the 8-50 amino acid peptides in the present claims. Lee disclose generating CTLs to peptides presented on dendritic cells.  
Thus, all the limitations of the present claims are present in the art and motivations to combine are described above. Applicant appears to argue why the art should not be combined or that some art teaches away from the present claims. However, this is not clear from Applicant’s arguments.

In response to Applicant’s argument that "Parmiani fully admits that designing trials that preferentially boost the immune response targeting tumors specific unique antigens 'represents a quite difficult task for solid human tumors, the claims only encompasses sequencing and selecting at least two cancer-specific peptides from a subject, which would be far less difficult than selecting numerous cancer-specific peptides from many patients. 
	
In response to Applicant’s argument that the statements in Parmiani are mere proposals, a review article, with no testing of its hypothetical approaches, as discussed above, Parmiani lays out the framework for the massive screening and treatment of patients with subject and cancer-specific peptides. The claims, as currently written, do not require the massive screening and treatment that Parmiani envisages. Furthermore, as discussed above, all the limitations of the present claims are described in the art. In addition, as described above, all the active method steps in the present claims were well known in the art such that one of ordinary skill in the art would have had a reasonable expectation of success in making a subject and cancer-specific peptide.
In addition, it is noted that the present Specification does not provide any examples for the contacting of T cells with antigen-pulsed APCs. The Specification also does not disclose any examples for the generation of CTLs specific to any cancer-specific peptide nor the administration of any CTLs specific to cancer-specific peptides to patients. The Specification disclose that “Peptides may be used to elicit CTL ex vivo, as well (paragraph 165). The Specification further disclose that  “The resulting CTL, can be used to treat chronic tumors in patients that do not respond to other conventional forms of therapy, or will not respond to a peptide vaccine approach of therapy (Id). Thus, it appears as if the present Specification only provides general guidance for the generation of CTLs to cancer-specific peptides and suggest that their use should follow previously unsuccessful treatments.

In response to Applicant’s argument that the data in Sette provides the first quantitative estimate of what level of HLA-A binding affinity is associated with a diverse panel of immunodominant CTL epitopes in man, the disclosure of Sette describe why one of skill in the art would have selected peptides that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 500 nM.  

In response to Applicant’s argument that the focus of Sjoblom's work is to identify those genes that contribute to the neoplastic process, and therefore are common to patients and not unique passenger mutations that could be the targets of personalized cancer vaccines, the Specification discloses that the recurrent mutations (especially the
most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Thus, Applicant’s own Specification advocates for the use of driver mutations in a cancer vaccine.

In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, there is ample motivation to combine the references independent of the inherent.

B.
Applicant argues that Johnston teaches away from the instant claims by permitting
selection of peptides that are expressed on non-cancerous cells. Applicant also argues that 
Johnston teaches selecting peptides that are not specific to the subject, but rather can be administered to multiple patients. Applicant argues that Johnston thereby discloses peptides that are to be for use in a population and no teaching or suggestion of making subject and cancer specific peptides. 
In addition, Applicant argues that Johnston, states "Crossprotection with a single FS-novopeptide", further showing that Johnston is disclosing peptides that are to be used in a population. Finally, on page 85 Johnston states: "mutation ... that occurs in all tumors", further showing that Johnston is disclosing only peptides that are to be for use in a population. Applicant argues that Johnston therefore provides no teaching or suggestion of cancer-specific peptides, and in fact, teaches away from the instant invention.
Applicant further argues that in a Declaration by the inventor, Stephan A. Johnston,
during the prosecution of US Patent No. 8,796,414 that issued from the Johnston patent publication cited by the Examiner in the present application, Johnston characterized the disclosure cited by the Examiner in the present application as a "disclosure ... to obtain expressed sequence tags (EST) corresponding to cancerous cells or tissues from a public EST database ... compare the EST sequences with corresponding genomic or other non-cancerous reference sequences."  Applicant argues that Johnston himself acknowledges that there is no teaching or suggestion of sequencing tumor and nontumor samples of the subject to identify and select cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b ), comprising the distinguishing identifying characteristics (1)-(4), as required by claim 76. 
Applicant’s arguments have been considered but are not persuasive. As discussed above, Johnston disclose contacting T cells with MHC-matched tumor cells comprising novopeptides (page 4, lines 16-21; Figure 9; page 12, lines 3-22; page 20, lines 13-18; page 87, lines 9-25). Johnson disclose CTLs activated against novopeptide 6-21, described above were able to kill MHC-matched tumor cells pulsed with 6-21 novopeptide, but not unpulsed SW480 tumor cells (page 4, lines 16-20; Figure 9).. Although Johnston did not specifically indicate that their novopeptides included mutations that have not been previously identified, Johnston does not does not criticize, discredit or discourage the identification, selection and making of novel subject and cancer-specific peptides. 
MPEP 2143.01 (I)states that 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 
	It is noted that the Specification describes the amino acid structure of only one functional peptide, KVYEGVWKK (SEQ ID NO: 10), that has the characteristics (1)-(3) and induces a T cell response. This peptide As previously stated, this peptide was already known in the art. Neither this peptide nor any other peptide was demonstrated in the Specification to generate CTLs. In addition, the present Specification disclose that “The resulting CTL, can be used to treat chronic tumors in patients that do not respond to other conventional forms of therapy, or will not respond to a peptide vaccine approach of therapy” (paragraph 165). Thus, it appears as if administering CTLs to patients following contacting T cells with APCs pulsed with cancer-specific peptides should be done only when other therapies have failed.


Applicant also argues that Parmiani specifically teaches away from selecting peptides that are specific to the subject, but focuses on common/drivers that can be administered to multiple patients. Applicant argues that Parmiani's view is further supported by his summary on page 1977 beginning with "Implications for Immunotherapy' in which he lists the 4 potential mechanisms, ( all of which are
connected by 'and') for 'why unique Ags specific immunity may be clinically more effective'. The fourth is described as: "resistance to host immunoselection being unique Ags essential to the maintenance of the neoplastic conditions. Applicant argues that this is the definition of oncogene. Applicant argues that  Parmiani reinforced his view by indicating mutation analysis performed for those genes belonging to signal pathways relevant to the disease; these are identified because they appear commonly in cancers.
In response as discussed previously, the Specification discloses that the recurrent mutations (especially the most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Furthermore, the one described peptide described by structure having the characteristics (1-4) is the peptide KVYEGVWKK, was already known in the art.  
	Furthermore, Parmiani does not teach away from select peptides other than those that are essential to the maintenance of the neoplastic conditions. Parmiani does not disclose that unique antigens other than unique antigens essential to the maintenance of the neoplastic conditions may not be used to generate immunity to unique antigens. Furthermore, the Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (paragraph 196). Thus, Applicant’s own Specification advocates for the use of driver mutations in a cancer vaccine. The Claims do not rule out the use of driver mutations for identifying, selecting and making a plurality of peptide sequences.

C.
Applicant further contends that the disclosure of Parmiani, focusing on common/drivers that can be administered to multiple patients, as well as the disclosures of Johnston, by teaching peptides comprising tumor associated antigens that may be found across a population of patients, would render the instant methods inoperable. Applicant argues that the pending claims describe a method of preparing T cells
comprising identifying, selecting and contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating CTLs specific to the at least two epitope sequences selected in (b).  Applicant argues that a person of ordinary skill in the art, looking to the disclosures of Johnston, would not be successful in the first steps of the claimed method, specifically, identifying a plurality of cancer specific nucleic acid sequences that are only found in the cancer cells of an individual. Identifying tumor associated antigens, rather than epitopes with cancer specific mutations would not allow an individual to carry out the remainder of the steps within claim 76, nor would it allow a person or ordinary skill in the art to successfully contact cancer-specific peptides comprising the at least two epitope sequences selected in (b ), or nucleic acid
sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), comprising the distinguishing identifying characteristics (1)-(4), to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject
Applicant’s amendments have been considered but are not persuasive. Both Parmiani and Johnston disclose the identification and selection of subject and cancer-specific peptides. Parmiani teaches the identification of unique human tumor antigens and their use in tumor immunotherapy. Wood disclose that there is a mixture of common mutations and unique mutations in tumors from cancer patients. The present claims do not differentiate between mutations that are common and those that are unique. In fact, the only structurally described functional peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation and a predicted IC50 of 150 nm or less in the Specification was already known in the art. Once a particle mutation in a tumor sample was identified, a person of skill in the art would be able to use algorithms as disclosed in Johnston, Parmiani and Nielsen to select peptides based on the HLA type of the cancer patient.  As disclosed in Wood, there is a range of frequencies for specific mutations. Neither Johnston nor Parmiani disclose that only peptides to frequent mutations will be made and administered. 
As discussed previously, Parmiani did not require that the neoantigenic peptides were driver mutations. Furthermore, as discussed previously, the Specification disclose that driver genes represent promising tumor-specific antigens for inclusion in a vaccine (paragraph 196). Thus, Applicant’s own Specification promotes the use of driver mutations in a cancer vaccine.

D.
Applicant argues that the present invention is novel and nonobvious, involves recognition of a problem that had not previously been recognized and successfully addresses that problem, and has received recognition in the art. Applicant argues that the instant invention meets long felt, but unmet, need and addresses a problem that was previously not recognized in the art. Applicant argues that according to Dr. Fritsch, "the instant invention addresses a problem of the two heterogeneities in tumor mutations. Applicant argues that the instant invention is a paradigm shift, especially as it involves the identification and selection of subject- and tumor-specific peptides (neoantigens). 
In addition, Applicant argues that inter-tumoral heterogeneity (between patients) was recognized, while intra-tumoral heterogeneity was not.    Applicant argues that the
instant invention addresses the two heterogeneities in tumor mutations by providing a method that identifies and selects mutations that are subject- and tumor-specific and thus unique to that patient. 
Applicant also argue that according to Dr. Fritsch, "the instant invention addresses a problem of the two heterogeneities in tumor mutations." Applicant argues that the instant invention is a paradigm shift, especially as it involves the identification and selection of subject- and tumor-specific peptides (neoantigens). Cancer shows an inter-tumoral heterogeneity, wherein each patient's tumor undergoes an independent evolutionary process from tumors of other patients; and, intra-tumoral heterogeneity,
wherein each cell within a tumor of a patient has undergone an independent evolutionary process 
Applicant cites Ott et al., Hematol Oneal Clin N Am 28 (2014) 559-569101 which discusses therapies prior to the instant invention and shortcoming of those therapies. Applicant states that Ott et al. describes melanoma vaccines that target tumor associated antigens, and that no such vaccine has demonstrated clear improvement in overall survival in patients. Applicant states that Ott et al. goes on to describe significant limitations to peptide vaccines, namely, that most vaccine developers, in contrast to the Applicant, have focused on peptides that bind to the predominant HLA allele (HLA-A2) to capture the largest target population possible with a single vaccine. Applicant argues that Ott et al. goes on to state that developing such a single vaccine formula excludes all other potentially immunogenic peptides and a considerable proportion of melanoma patients. 
Applicant state they submit a further piece of evidence showing recognition of the claimed invention, included as Exhibit C, the February 20, 2013 publication of the Dana-Farber Cancer Institute entitled, "Inside the Institute'; and, particularly the article "Study tracks evolution of leukemia." Applicant states that also included in Exhibit C is page 1565 from Volume 19, Number 12 of Nature Medicine (December 2013), entitled "Notable advances 2013", with attention drawn to the discussion of the instant invention under the heading "Motely Malignancies."
 Applicant also submits "Research Highlights" from Volume 13 of Nature Reviews, Cancer (April 2013) also showing that only in 2013 is the field starting to recognize the problem of tumor heterogeneity. According to Applicant Dr. Fritsch states: "prior to the art recognizing this problem, the coinventors of this application recognized the problem and provided a solution-the instant invention. Applicant argues that the instant invention is indeed viewed in the art as a solution is evidenced by articles in peer-reviewed journals about the technology, favorable citations of the technology in
peer reviewed journals, and that recent successful clinical trials conducted utilizing the claimed methods to select and make a plurality of peptide sequences, that when administered to cancer patients, have unexpected and surprising clinical success. 
Another publication is provided in Exhibit C by Joao Duarte "Milestone 21
Individualized neoantigen vaccines"  which cites the Ott et al. publication which considers the present invention to be one of the milestones in the long history of vaccines. Duarte notes that Ott et al. described the results of 6 patients treated with a plurality of peptide sequences based on the methods described and claimed in the present application.
	Applicant argues that as detailed in the Fritsch Declaration, recent post-filing experiments presented at the October SITC meeting utilized the claimed methods to prepare T cells to generate adoptive T cell cancer immunotherapies that can potentially be used to treat patients with metastatic ovarian cancer (OVC). Applicant states  that the Velez SITC 2021 Poster, utilized the claimed methods to prepare T cells (see Figure 1 describing the BNT221 Manufacturing Process encompassing RECON (corresponding to the process for identifying, predicting, selecting of patient specific neoantigens) and NEO-STIM ( corresponding to contacting to T cells, priming, activation, and expansion of memory and de nova T cell responses).  Applicant argues that the data in the Velez SITC 2021 Poster demonstrated the ability of the claimed method to reproducibly generate a potent T cell product with cancer patient samples using cancer specific peptide and RNA as the immunogen. Applicant states that  In the SITC 2021 Poster, the authors showed that both the peptide and RNA process induced multiple CD8+ and CD4+ T cell responses with similar frequencies compared to the process performed previously in melanoma patients.  Applicant argues that the data demonstrated that the induced T cell responses were cancer mutation specific showed a polyfunctional profile Figure 3), and had an effector memory phenotype (Figure 5). Applicant argues that the induced T cell responses also had cytotoxic potential, shown by the upregulation of CD107a in the presence of tumor cell lines pulsed with their cognate peptide, but not with the control, wildtype version of the peptide (Figure 6). Applicant argues that the authors showed that the BNT221 manufacturing process which corresponds to the claimed method, identified and selected cancer-specific peptides comprising the at least two epitope sequences, or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences, that when contacted to APCs expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, generated CTLs, both CD8+ and CD4+ T cells, specific to the at least two epitope sequences. Applicant states that the authors concluded that the claimed method enables them to generate adoptive T
cell cancer immunotherapies that can potentially be used to treat patients with metastatic ovarian cancer (OVC), who have limited options for therapy.
Applicant’s arguments have been considered but are not persuasive. It is noted, the claims recite “contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), to antigen presenting cells (APCs) expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating cytotoxic T cells (CTLs) specific to the at least two epitope sequences selected in (b). Johnston disclose a method for making CTLs to specific to novopeptides for cancer patients. As described in Wood and Sjoblom whole genome sequencing to identify unique mutations in tumors were demonstrated three years prior to Applicant’s filing date. Wood discloses that there was a range of mutations from unique mutations that only occur in one out of 22 patients to mutations that occur in several patients. Given the disclosure of Lennertz it would be expected that neoantigenic peptides would be chosen in an immunotherapeutic vaccine over antigens overexpressed on cancer cell.  Palmiera disclosed the general principle of identifying unique mutations in tumors following whole genome sequencing and then administering neoantigenic peptides to a patient three years prior to the filing date of the present application.  Thus, whole genome sequencing to identify tumor-specific mutations, using validated algorithms to predict immunogenic peptides comprising the mutations and preparing neoantigenic compositions to administer to the cancer patients were known well before the filing date of the present application. Johnston disclose contacting T cells with MHC-matched tumor cells comprising and disclose CTLs activated against novopeptide 6-21, described above were able to kill MHC-matched tumor cells pulsed with 6-21 novopeptide. Lee disclose generating CTLs to peptides presented on dendritic cells.  Thus, generating CTL to peptides, such as cancer-specific peptides was known well before the filing date of the present application. 
Applicant is arguing unexpected results based on results which primarily discloses the administration of pools of immunogenic neoantigenic peptides greater than 13 amino acids in length. 
Ott (2019) discloses that eight patients with melanoma were chosen based on their high mutation rate. Ott discloses that vaccines contained 13- 20 long peptides with lengths of 15-30 amino acids were grouped into 4 separate immunization pools. It is not clear from Ott (2019) how many of the peptides had an IC50 < 150nm. It is also not clear if multiple epitopes were identified and used in a single long peptide. The peptide pools were administered multiple times with poly-IC.  
Similar to Ott (2019), Keskin discloses that vaccines contained up to 20 long peptides that were divided into pools of 3–5 peptides (designated as pools A–D). The vaccines were administered to 10 patients with glioblastoma following radiotherapy in a prime–boost schedule (Fig. 1a). Two patients were withdrawn because of an insufficient number of actionable neoepitopes or disease progression after radiotherapy.
	Ott (2020) involved patients with melanoma, non-small cell lung cancer or bladder cancer with at least 50 non-synonymous point mutations and/or gene fusions. Ott (2020) states that the primary objective of the study was to evaluate the safety and tolerability of NEO-PV-01 in combination with nivolumab. Up to 20 neoantigenic peptides were divided into four pools and administered in multiple does along the nivolumab and poly-IC.
	Neither Ott (2019) and Ott (2020) demonstrate that CTLs developed ex vivo to two cancer specific peptides 8-10 amino acids in length were capable of treating cancer patients. Thus, the unexpected results described in Ott (2019) and Ott (2020) are not commensurate in scope to the present claims.
	MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

	Both Ott (2019) and Ott (2020) describe pools of about 20 peptides having a length of 20 amino acids. The claims recite administering a plurality of peptide sequences comprising the 13-20 selected epitopes, wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids. It is not clear from Ott (2019) and Ott (2020) whether each peptide consisted of multiple predicted epitopes.  Ott (2020) discloses the administration of nevolumab along with the peptide vaccines. The current claims require generating CTLs ex vivo to two cancer-specific peptides that may be 8 amino acids in length compared to administering 20 peptides of 15-30 amino acids in length as disclosed in Ott (2019) and Ott (2020). Furthermore, the claims do not recite the adjuvant poly-IC or that the peptides were administered in multiple doses.   Thus, the claims as presently drawn are not commensurate in scope with the results in Ott (2019) and Ott (2020). In addition, neither Ott (2019) nor Ott (2020) disclose the generation and administration of CTLs specific to at least two cancer-specific peptides.
	
In response to Applicant’s arguments concerning research publications, most of the them appear to reference the Ott publications. However, as discussed previously, the claims as presently drawn are not commensurate in scope with the results in Ott (2019) and Ott (2020).

In response to Applicant’s argument of an unmet medical need, most of the arguments appear to mostly fit in with the arguments for unexpected results. 

In response to Applicant’s argument that that inter-tumoral heterogeneity (between patients) was recognized, while intra-tumoral heterogeneity was not, it is not clear how the present claims would differentiate between inter-tumoral heterogeneity and intra-tumoral heterogeneity, it does not appear that the present claims differentiate inter-tumoral heterogeneity and intra-tumoral heterogeneity.  The claims recite (i) generating cancer cell nucleic acids from a first biological sample comprising cancer
cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject. The claims do not differentiate between inter-tumoral heterogeneity and intra-tumoral heterogeneity. Furthermore, by identifying mutations in the genomic or exomic nucleic acids of a tumor from a subject one would identify mutations with inter-tumoral heterogeneity as well as intra-tumoral heterogeneity. 

With regards to the Applicant’s arguments that the Velez SITC 2021 Poster demonstrated that the claimed invention it is not clear how these results may be interpreted as unexpected results.  As an initial matter the text and graphs of the poster from Exhibit D were impossible to make out.  It appears that neoantigenic peptide induced the proliferation of CD8+ and CD4+ T cells. It is not clear how many peptides were used to induce the proliferation of CD8+ and CD4+ T cells  or the length of the peptides. It is not clear how many of the peptides were necessary in a pool of peptides or if even if any of the peptides were known in the art. Generating CTLs to peptides was well known in the art. Thus, it’s not clear if inducing the proliferation of CD8+ and CD4+ T cells with a multitude of cancer-specific peptides would be considered to be unexpected.
The Specification appears to disclose that 5% of the identified and predicted peptides were immunogenic. The claims recite “contacting cancer-specific peptides comprising the at least two epitope sequences selected in (b), or nucleic acid sequences encoding cancer-specific peptides comprising the at least two epitope sequences selected in (b), to antigen presenting cells (APCs) expressing the protein encoded by an HLA allele of the subject in the presence of T cells obtained from the subject ex vivo, thereby generating cytotoxic T cells (CTLs) specific to the at least two epitope sequences selected in (b). 
In addition, it does not appear that the CTLs were isolated to be administered to a patient.  The authors concluded that the claimed method enables them to generate adoptive T cell cancer immunotherapies that can potentially be used to treat patients with metastatic ovarian cancer (OVC), who have limited options for therapy. This appears to be a speculative statement and does not demonstrate unexpected results for the generation of CTLs to cancer-specific peptides or the administration of the CTLs to a cancer patient.





Summary
Claims 76-84 and 86-95 are rejected.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/           Primary Examiner, Art Unit 1642